Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending. 
Drawings as filed 10/19/2020 are accepted.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 recites “a data analyzer”. Dependent claims 2-8 do not elaborate further on structure of the data analyzer.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the set of intelligent network subscribers having a call failure to a selected number”. There is no antecedent basis for this limitations. While there is a step of “selecting a set of intelligent network subscribers in a selected geographic area”, however this does not adequate serve as antecedent basis for the “call failure” condition recited above as it encompasses subscribes that do not have call failures.
Dependent claims 17-21 do not remedy this shortcoming and fall together with the base claim.
Claim 17 recites “the step of ranking the list of intelligent ….synthetic data”, there is no such limitation in the base claim 16.  Thus, the limitation lacks antecedent basis. 
Claim 21 recites “the step of sending a ranked list”. There is no antecedent basis for this limitation in the base claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 6-11, 14, 15 is/are rejected under 35 U.S.C. 102 (a2) as being unpatentable over Cottle et al. (US 2019/0141003) in view of Othmer (8,032,118) 

Cottle discloses a method in an intelligent network for alerting in response to an external event that is external to the system (At least Abstract, alert of event in the area the user is in , that is external to network 710.  Fig. 7, intelligent network read as network 710, ¶0043, PSTN as an implementation for network 710, PSTN is an intelligent network that employs signaling channel 750 for transferring signaling message data,
 the method comprising: selecting a set of intelligent network subscribers in a selected geographic area; (See ¶0035, a predetermined threshold number of users of the social-networking system are determined, for a given region of consideration)

 obtaining signal message data from a network connection in the intelligent network, wherein the signal message data indicates a status of subscribers in the set of intelligent network subscribers; (See Fig. 7, ¶0036, system 760 receiving safety check status response signaling from users of the threshold numbers of users through network 710 over signaling channel 750)

obtaining external data related to the selected geographic area, wherein the external data is not available in the signaling channel to the system (See ¶0039, the social-network system then obtain information associated with the emergency event, for example map data associated of the affected area and further details etc… form a third party provider, i.e. external sources)
fusing the signal message data and the external data to produce synthetic data; and in response to the synthetic data, producing an alert of the external event. (See ¶0039, the social-network system then obtain information associated with the emergency event, for example map data associated of the affected area and further details etc… from a third party provider, i.e. external sources which provided data that wasn’t in the intelligent network in the first place, See ¶0039, 0040, based on compiling the first safety check responses and the map data, the network analyzed and added information together to form alerts, i.e. synthesized data, and sending safety alerts to one or more users determined to be located in the area of interest using the signaling channel 750)
Cottle discloses the intelligent network which is a PSTN that uses  a signaling channel 750 for transferring signal message data.  Cottle however does not define intelligent network, as includes a payload channel for transferring payload data and a signaling channel for transferring signal message data, wherein the signal message data is used for control of the payload channel. 
 However, if the definition the intelligent network is the network that “includes a payload channel for transferring payload data and a signaling system 7 (ss7) network for transferring signal message data, wherein the signal message data is used for control of the payload channel”, then any network that is an intelligent work will inherently carry this limitation, such as the PSTN disclosed by Cottle
However, merely to better address all limitations for purpose for better clarity, the Examiner will point to reference Othmer which actually describes more to the features of a PSTN. See at least Col. 5, lines 50 through lines 15 of Col. 6,  Col. 2, lines 45 to 65, Othmer discloses a PSTN network 108 that uses control channels and payload channels such as voice/data channels which, naturally, transfer payloads such as voice/data. See Col. 9, lines 50-65, Othmer discusses that the network 108 utilizing SS7 network connections to receive sms/calls (from subscribers) and delivering alert notification messages.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the PSTN in Cottle would have included a payload channel for transferring 


As to claim 10:
Cottle in view of Othmer discloses all limitations of claim 9, wherein the step of obtaining SS7 signal message data from the SS7 network further comprises polling intelligent network subscribers in the set of intelligent network subscribers using a SS7 network interface coupled to the SS7 network in the intelligent network to obtain SS7 message data. (See Fig. 1 of Cottle, polling. See further Fig. 7, common channel 750 between signaling network 710 and client 730 and system 760. See Col. 9, lines 50-65, Othmer discusses that the network 108 utilizing SS7 network connections to receive sms/calls (from subscribers) and delivering alert notification messages)

As to claim 11:
Cottle in view of Othmer discloses all limitations of claim 9 wherein the step of obtaining SS7 message data from the signaling channel further comprises monitoring SS7 messages associated with intelligent network subscribers in the set of intelligent network subscribers using a SS7 network interface coupled to the SS7 network in the intelligent network to obtain signal message data. (See Cottle, ¶0035, 0036 of Cottle, the system obtains and analyzed messages sent by users of the social-networking system for particular contents. See further Fig. 7, common channel 750 between signaling network 710 and client 730 and system 760. See Col. 9, lines 50-65, Othmer discusses that the network 108 utilizing SS7 network connections to receive sms/calls (from subscribers) and delivering alert notification messages)

As to claim 14:
Cottle in view of Othmer discloses all limitations of claim 9 further including the step of displaying the alert of the external event using a graphical user interface. (See Cottle, Fig. 1. Displaying of the alert)

As to claim 15:
Cottle in view of Othmer discloses all limitations of claim 9 wherein the step of fusing the SS7 message data and the external data to produce synthetic data further comprises fusing the SS7 message data and the external data using data processing methods selected from the group consisting of data correlation methods, data pattern recognition methods, data statistical analysis methods, Bayesian's methods, data spatial analysis methods, data machine learning methods, data artificial intelligence methods, data neural network methods, to produce synthetic data. (See Cottle, ¶0036, 0037, Cottle discloses in-depth method of analysis/compilation of collected data such as statistic and pattern (number of user engagement, patterns of posting) and analysis of information.


As to claim 1:
 Cottle discloses a system in an intelligent network for alerting in response to an external event that is external to the intelligent network  include a signaling channel for transferring signal At least Abstract, alert of event in the area the user is in , that is external to network 710.  Fig. 7, intelligent network read as network 710, ¶0043, PSTN as an implementation for network 710, PSTN is an intelligent network that employs signaling channel 750 for transferring signaling message data), the system comprising:

a common-channel signal interface (910), coupled to the signaling channel in the intelligent network, for obtaining signal message data; (See Fig. 7, ¶0036, system 760 receiving safety check status response signaling from users of the threshold numbers of users through network 710 over signaling channel 750) and

a data analyzer (902) coupled to the common-channel signal interface, wherein the data analyzer includes a data fuser for fusing the signal message data with external data that not available in the intelligent network to produce an alert associated with the external event. (See ¶0039, the social-network system then obtain information associated with the emergency event, for example map data associated of the affected area and further details etc… from a third party provider, i.e. external sources which provided data that wasn’t in the intelligent network in the first place, See ¶0039, 0040, based on compiling the first safety check responses and the map data, the network analyzed and added information together to form alerts, i.e. synthesized data, and sending safety alerts to one or more users determined to be located in the area of interest using the signaling channel 750)

Cottle discloses the intelligent network which is a PSTN that uses  a signaling channel 750 for transferring signal message data.  Cottle however does not define intelligent network, as includes a payload channel for transferring payload data and a signaling channel for transferring signal message data, wherein the signal message data is used for control of the payload channel. 
 However, if the definition the intelligent network is the network that “includes a payload channel for transferring payload data and a signaling system 7 (ss7) network for transferring signal message data, wherein the signal message data is used for control of the payload channel”, then any network that is an intelligent work will inherently carry this limitation, such as the PSTN disclosed by Cottle
However, merely to better address all limitations for purpose for better clarity, the Examiner will point to reference Othmer which actually describes more to the features of a PSTN. See at least Col. 5, lines 50 through lines 15 of Col. 6,  Col. 2, lines 45 to 65, Othmer discloses a PSTN network 108 that uses control channels and payload channels such as voice/data channels which, naturally, transfer payloads such as voice/data. See Col. 9, lines 50-65, Othmer discusses that the network 108 utilizing SS7 network connections to receive sms/calls (from subscribers) and delivering alert notification messages.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the PSTN in Cottle would have included a payload channel for transferring payload data and a signaling channel for transferring signal message data, wherein the signal message data is used for control of the payload channel, as described in further details in Othmer. 

As to claim 2:
Cottle in view of Othmer discloses all limitations of claim 1 wherein the external data includes geographically located environmental data. (See Cottle, at least ¶0039, data describing geographical environment, i.e. rivers, lakes, fields, etc...)


As to claim 4:
Cottle in view of Othmer discloses all limitations of claim 2 wherein the geographically located environmental data includes seismic data. (See Cottle, ¶0031, earthquake information and severity)

As to claim 6:
Cottle in view of Othmer discloses all limitations of claim 1 further comprising a graphical user interface coupled to the data analyzer for graphically displaying information related to the alert associated with the external event. (See Cottle, Fig. 1, interface to display data related to the incident. See Fig. 7, communicatively coupled to the structures of the social networking system over links 750)

As to claim 7:
Cottle in view of Othmer further disclose wherein the signal interface includes an SS7 communications analyzer adapted to poll the SS7 network for SS7 messages. (See Othmer, the cited col. 9, lines 50-65, SS7)



As to claim 8:
See ¶0035, 0036 of Cottle, the system obtains and analyzed messages sent by users of the social-networking system for particular contents. See further Fig. 7, common channel 750 between signaling network 710 and client 730 and system 760. See Othmer, the cited col. 9, lines 50-65, SS7)


Claims 3, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cottle et al. (US 2019/0141003) in view of Othmer (8,032,118) in view of Johnson (US 2016/0284038).

As to claim 3/12:
Cottle in the combination with Othmer discloses receiving external data such as information associated with the event at the system, for example accessing map data of the affected geographic location and other information. Cottle however does not explicitly data also includes weather data.

However, geographical weather map data is specialized technical information that is typically obtained from somewhere, i.e. from reliable external sources for accuracy and reliability. 
In a related field of endeavor, Johnson discloses an arrangement for emergency alerts, in which data associated with an affected area can be obtained from a separate service provider as shown 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Cottle’s system obtains emergency data, such as weather or traffic from a dedicated separate external sources in a way described by Johnson. Since Cottle’s system is to provide network communication services, and not a specialized geographic expert service, obtaining the information from a dedicated external source is naturally more reliable, especially in context of emergency handling.
As to claim 5/13:
Cottle discloses receiving external data such as information associated with the event at the system, for example accessing map data of the affected geographic location and other information. Cottle however does not explicitly data also includes traffic data
However, geographic traffic map data is specialized technical information that is typically obtained from somewhere, i.e from reliable external sources for accuracy and reliability. 
In a related field of endeavor, Johnson discloses an arrangement for emergency alerts, in which data associated with an affected area can be obtained from a separate service provider as shown in at least ¶0105 and Fig. 2A. See also ¶0039, public databases also provide information associated with affected area, such as weather, traffic, road condition etc…

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Cottle’s system obtains emergency data, such as weather or traffic from a dedicated separate external sources in a way described by Johnson. Since Cottle’s system is to .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10/812663 as followed:
The instant claims
Patent 663
16. A method in an intelligent network for alerting in response to an external event that is external to the intelligent network, the method comprising: selecting a set of intelligent network subscribers in a selected geographic area; obtaining signal message data from a signaling network in the intelligent network, wherein the signal message data indicates a status of subscribers in the set of intelligent network subscribers having a call failure to a selected number; obtaining external data related to the selected 
and ranking the list of intelligent network subscribers to call back in response to the synthetic data.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of the patent recites all limitations of the instant claim 16, and further recites the ranking step.  As such, claim 16 is anticipated by claim 1 of the patent.
Claims 17-21 of the application appear verbatim of the Patent’s claims 2 through 6 respectively, and thus are anticipated by the claims 2 through 6 respectively.
9. A method in an intelligent network, wherein the intelligent network includes a payload channel for transferring payload data and a Signaling System 7 (SS7) network for transferring SS7 message data, the method for alerting in response to an external event that is external to the SS7 network, the method SS7 message data from the SS7 network in the intelligent network, wherein the SS7 message data indicates a status of subscribers in the set of intelligent network subscribers; obtaining external data related to the selected geographic area, wherein the external data is not available in the SS7 network; fusing the SS7 message data and the external data to produce synthetic data; and in response to the synthetic data, producing an alert of the external event.
producing an alert including a list of intelligent network subscribers to call back from the set of intelligent network subscribers having a call failure to the selected number; and ranking the list of intelligent network subscribers to call back in response to the synthetic data.
. A system in an intelligent network, wherein the intelligent network includes a payload channel for transferring payload data and a Signaling System 7 (SS7) network for transferring SS7 message data, the system for alerting in response to an external event that is external to the SS7 network, the system an SS7 network interface, coupled to the SS7 network, for obtaining the SS7 message data; and a data analyzer coupled to the SS7 network interface, wherein the data analyzer includes a data fuser for fusing the SS7 message data with external data that is not available in the SS7 network to produce synthetic data, and for producing an alert associated with the external event in response to the synthetic data.
A method in an intelligent network for alerting in response to an external event that is external to the intelligent network, the method comprising: selecting a set of intelligent network subscribers in a selected geographic area; obtaining signal message data from a signaling network in the producing an alert including a list of intelligent network subscribers to call back from the set of intelligent network subscribers having a call failure to the selected number; and ranking the list of intelligent network subscribers to call back in response to the synthetic data.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of the patent recites most limitations of the instant claim 9, and further recites the ranking step.  While claim 9 also further disclose the SS7 network for transferring data, however this limitation is known in the art and rendered as obvious in reference Othmer as discussed in the rejection of claim 1 in section 35 USC 103 above. Therefore claim 9 is not patentably distinct. 
While claim 1 of the application is directed to a system and the patent claim 16 is a method claim, however the claim 16 of the patent uses all recited functionality/structures of claim 1, as compared above. Therefore, claim 1 of the application are not patentably distinct.
Limitations of the instant dependent claims 2 through 8, and 10-15 while are not disclosed by the claims of the patent, however they are not patentably distinct. Specifically, each and every limitations of instant claims 2-8, 10-15 are known in the art by virtues of references Cottle, Othmer and Johnson as discussed in section 35 USC 103 above.  By similar rationale of combinations, these limitations do not offer patentably distinction from the parent patent. 


Allowable Subject Matter
Claims 16-21 would be allowed upon all outstanding issues (ODP and 35 USC 112) are resolved.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baldwin (US 2005/0003797) - A method of initiating a telecommunication connection between a wireless 911 caller, an emergency 911 dispatcher, and at least one emergency personnel, including identifying a geographical location of a wireless 911 caller; identifying at least one emergency personnel located proximal to the geographical location of the wireless 911 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/            Primary Examiner, Art Unit 2645